Citation Nr: 1401820	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-27 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for a gunshot wound injury to the right foot with amputation of the second toe currently rated as 10 percent disabling.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 50 percent for PTSD.

4.  Entitlement to service connection for a lumbar spine disability.

5.  Entitlement to service connection for a cervical spine disability.

6.  Entitlement to service connection for a bilateral calf disability.

7.  Entitlement to service connection for a bilateral knee disability.

8.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1971 and his awards include the Combat Infantry Badge, Purple Heart, and the Bronze Star Medal with "V" devise due to his service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) from October 2009, June 2010, and November 2011 rating decisions of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).

In May 2012, the Veteran and his wife testified at a hearing before the undersigned at the RO.  At his personal hearing the Veteran claimed, in substance, that his service connected gunshot wound injury to the right foot and PTSD prevented him from working.  Therefore, the Board finds that the record raises a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on TDIU the appellant claims he is unable to work due to a service connected disability).   

The claim for a rating in excess of 50 percent for PTSD, the claims of service connection for lumbar spine, cervical spine, bilateral calf, and bilateral knee disabilities as well as the claim for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At all times during the pendency of the appeal the most probative evidence of record shows that the gunshot wound injury to the right foot with amputation of the second toe is manifested by adverse symptomatology that equates to a severe foot injury taking into account the Veteran's complaints of pain. 

2.  At all times during the pendency of the appeal the most probative evidence of record shows that the Veteran's PTSD is manifested by adverse symptomatology that equates to at least occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  At all times during the pendency of the appeal the criteria for a 30 percent rating for the gunshot wound injury to the right foot with amputation of the second toe have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2003); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.71a, Diagnostic Code 5284 (2013).

2.  At all times during the pendency of the appeal the criteria for at least a 50 percent evaluation for PTSD have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Codes 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As to the claim for an increased rating for the gunshot wound injury to the right foot with amputation of the second toe, the Veteran testified in May 2012 that the award of a 20 percent rating for this disability would satisfy his appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The Board thus finds that the grant of a 30 percent rating for this disability in the below decision represents a complete grant of the benefit sought on appeal.  As to the claim for a higher evaluation for PTSD, the decision below grants a 50 percent rating and remand's the question of whether the Veteran is entitled to a rating in excess of 50 percent at any time during the pendency of the appeal.  As such, as to these issues, no discussion of VA's duty to notify and assist is necessary.

The Rating Claims

The Veteran and his representative assert that his gunshot wound injury to the right foot with amputation of the second toe and PTSD warrant higher evaluations.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the evidence, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The Right Foot 

Historically the Veteran's gunshot wound injury to the right foot with amputation of the second toe has been rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, a higher 20 percent rating is warranted for a "[m]oderately severe" foot injury and a 30 percent rating for "severe" foot injury.

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

With the above criteria in mind, the Board notes that while the term "severe" as used in Diagnostic Code 5284 is not defined by regulation, at the August 2009 VA examination the Veteran complained of loss of balance due to his injury as well as problems with pain, stiffness, and lack of endurance while standing and walking.  On examination, there was painful motion, tenderness, and a tender neuroma at the site of the second toe amputation.  It was opined that the disability caused a severe problem with sports, a moderate problem with exercise, and a mild problem with chores, shopping, recreation, traveling, and driving.  Moreover, X-rays at that time showed arthritic changes of the first metacarpophalangeal joint, multiple shell fragments, an absent second toe, and deformity of the second metatarsal secondary to the injury or its treatment.  

Similarly, the February 2011 treatment record from Dennis McKibben, DPM, documented the Veteran's complaints of increased pain at the site of his second toe amputation.  On examination, there was moderate to severe pain with palpation of the second inter-metatarsal space and a positive Tinel's sign.   The range of motion of the first right metacarpophalangeal joint was limited with 30 degrees of dorsiflexion out of 65 degrees.  There was a moderate-severe pain response with motion of the first right metacarpophalangeal joint.  There was also abnormal pronation with stance and gait. 

In light of the competent medical and lay evidence, the Board finds that the Veteran's right foot disability equates to the level of adverse symptomatology for the Board to characterize his gunshot wound injury to the right foot with amputation of the second toe as a "severe" foot injury.  Accordingly, the Board finds that an increased, 30 percent, rating is warranted under Diagnostic Code 5284.  See 38 C.F.R. § 4.71a.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  Hart.

As noted above, in May 2012 the Veteran testified that the award of a 20 percent rating for his gunshot wound injury to the right foot would satisfy his appeal.  Therefore, the Board also finds that this grant represent a complete grant of the benefit sought on appeal.  See AB.  Accordingly, the Board finds that additional discussion of whether the Veteran meets the criteria for either a higher scheduler or an extraschedular rating for this disability under any Diagnostic Code is not warranted.  

PTSD

In a June 2010 rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective from March 29, 2010.

Under 38 C.F.R. § 4.130, if PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships a 50 percent evaluation is in order.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The above set of symptoms is not an exclusive or exhaustive list.  Rather, it serves as an example of the symptoms that would justify a total rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

With the above criteria in mind, the Board notes that a March 2010 VA treatment record documented the Veteran's complaints of the following problems due to his PTSD: decreased sleep, nightmares, hypervigilance, anger, irritability, a heightened startled response, decreased memory, avoidance, emotional numbing, and depression.  The examiner also documented the Veteran's claims that his adverse PTSD symptomatology, which he had managed to keep in check most of his life by hard work and drinking beer have become worse since he stopped working as much because of his physical problems.  Moreover, on examination the Veteran had objective evidence of problems with a terse demeanor, a dysphoric mood, a constricted affect, a mild memory problem, and only fair judgment/insight.  It was opined that his Global Assessment of Functioning (GAF) score was 50 indicating that he had "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friend, unable to keep a job)" and/or "some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work . . .)."  See AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).  The treatment records thereafter show that the Veteran started therapy.

At the subsequent May 2010 VA examination, the Veteran complained of not liking being around people, an inability to be in big cities, depression which is made worse by not working, decreased interest in activities, insomnia, some fatigue, worthlessness/guilt, diminished thinking and concentration, intrusive thoughts, nightmares, avoidance, irritability, an exaggerated startled response, and a decreased memory.  The Veteran reported that he worked for many years as a rancher and now works as a handyman.  He has been married 38 years and had 5 adult children as well as some grandchildren.  He has 3 close friends.  He is on psychiatric medication.  He cannot bring himself to travel to see his grandkids because they live in cities.  The diagnosis was PTSD, mild.  His GAF score was 60 indicating that he had at last "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or schooling function (e.g., few friends, conflicts with peers or co-workers)."  See DSM IV.

Initially, the Board finds the opinion by the March 2010 examiner that the Veteran's PTSD caused him to have problems with a terse demeanor, a dysphoric mood, a constricted affect, a mild memory problem, and only fair judgment/insight is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Moreover, given the detailed nature of the March 2010 examination, the Board finds that the opinion by that examiner that the Veteran's GAF score is 50 due to his PTSD more probative than the May 2010 VA examiner's opinion.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  

Therefore, the Board finds that the Veteran's adverse psychiatric symptomatology as documented in March 2010 amounts to at least occupational and social impairment with reduced reliability and productivity as contemplated by a 50 percent rating.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  Accordingly, the Board finds that the criteria for at least a 50 percent rating for PTSD have been met under Diagnostic Code 9411.  Id.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  Fenderson.


ORDER

A 30 percent rating for a gunshot wound injury to the right foot with amputation of the second toe is granted at all times during the pendency of the appeal, subject to the law and regulations governing payment of monetary benefits. 

A 50 percent rating for PTSD is granted at all times during the pendency of the appeal, subject to the law and regulations governing payment of monetary benefits. 


REMAND

As to the claim for a rating in excess of 50 percent for PTSD, in an April 2011 VA treatment record recorded the Veteran's complained that his PTSD symptoms had become since his May 2010 VA examination.  Similarly, at the May 2012 personal hearing the Veteran testified that his symptomatology had become worse since his May 2010 VA examination.  Therefore, the Board finds that a remand is required to provide the Veteran with another VA examination.  See 38 U.S.C.A. § 5103A(d) (West 2002); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

As to the claims of service connection for lumbar spine, cervical spine, bilateral calf, and bilateral knee disabilities, at the May 2012 personal hearing the Veteran offered testimony that acts as a timely notice of disagreement as to the November 2011 rating decision that denied these claims.  See, for example, Tomlin v. Brown, 5 Vet. App. 355 (1993) (holding that the transcript of a personal hearing may act as a substantive appeal).  Therefore, these claims must be remanded for a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

As explained above, the record raises a claim for a TDIU.  See Rice.  However, the Board finds that the TDIU issue is not as yet fully developed for appellate review.  Specifically, the Board notes that the Veteran has not been provided with notice of the laws and regulations governing a TDIU in a statement of the case or supplemental statement of the case or an adequate examination to obtain an opinion as to whether his service connected disabilities prevent him from working.  See 38 U.S.C.A. §§ 5103(a), 5103A(b) (West 2002); 38 C.F.R. § 19.31 (2013); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).  Therefore, the Board finds that a remand for such development is required.

The Veteran reported that he receives ongoing treatment from the Sacramento VA Medical Center.  However, his post-September 2011 treatment records are not found in the claims file.  Similarly, while a March 2010 VA treatment record reported that the Veteran received all of his earlier treatment from Kaiser, neither a request for these records or the records themselves appears in the claims file.  Likewise, while the record contains a letter or a single treatment record from David Kosh, M.D., and Dr. McKibben, their treatment records have not been associated with the claims file.  Therefore, the Board finds that while the appeal is in remand status these treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them).

Accordingly, these issues are REMANDED to the RO/AMC for the following actions:

1.  Associate with the claims file, physically or electronically, all of the Veteran's post- September 2011 treatment records from the Sacramento VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.

2.  After obtaining authorizations from the Veteran, associate with the claims file, physically or electronically, all of his treatment records from Kaiser, Dr. Kosh, and Dr. McKibben.  All actions to obtain the requested records should be documented fully in the claims file.

3.  Provide the Veteran with notice of the laws and regulations governing a TDIU in accordance with 38 U.S.C.A. § 5103A (West 2002) which notice also tells him that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of his service connected disabilities, to include the impact of the conditions on his ability to work.  The VCAA notice should also request a detailed statement regarding the Veteran's post-service work history as well as all of his education and training.  

4.  Issue a statement of the case with respect to the Veteran's claims of service connection for lumbar spine, cervical spine, bilateral calf, and bilateral knee disabilities.  If the Veteran files a timely substantive appeal as to any of the issues, it should be returned for review by the Board.

5.  Notify the Veteran that he can submit lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his psychiatric disability and the impact of his service-connected disabilities on his ability to work.  Provide him a reasonable time to submit this evidence.

6.  Schedule the Veteran for an appropriate VA examination as to ascertain the cumulative impact his service-connected PTSD socially and on his ability to work.  The claims file should be made available to and reviewed by the examiner.  All tests deemed necessary by the examiner must be performed.  In doing so, the examiner should report all pertinent psychiatric findings and estimate the Veteran's GAF Scale score.

7.  Provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist with respect to his TDIU claim.  The claims file should be made available to the examiner and all appropriate tests should be performed.  The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  In offering this impression, the examiner must acknowledge and take into account this Veteran's education, training, and work history.  All finding and conclusions should be set forth in a legible report, accompanied by a rationale.

8.  Then adjudicate whether an evaluation in excess of 70 percent is warranted as well as his TDIU claim.  If any benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case that includes notice of all relevant the laws and regulations as well as citation to all evidence.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


